                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JACQUELYN KOMINIK,

               Plaintiff,

v.                                                      Case No: 8:17-cv-370-CEH-AEP

GULF COAST JJ’S HOLDINGS, LLC, et al.,

               Defendant.
                                        /

                                            ORDER

        This matter comes before the Court upon Plaintiff’s Motion for Court’s Entry of Default

Judgment (Doc. 92). By the Motion, Plaintiff seeks entry of a default judgment pursuant to Rule

55(b)(2) of the Federal Rules of Civil Procedure against the Defendants (Doc. 92). The Court

held two telephonic hearings on this matter, on October 23, 2018, and November 26, 2018,

respectively. Because Gulf Coast JJ’s Holdings, LLC (“Gulf Coast”), through Mr. Weber, failed

to produce remaining discovery to the Plaintiff, the Court directed Mr. Weber to appear before

the Court on January 16, 2019, to show cause on why the Court should not impose sanctions

against Gulf Coast and Mr. Weber. Discovery is yet to be completed in this matter. Accordingly,

after due consideration, it is hereby

        ORDERED:

     1. Plaintiff’s Motion for Court’s Entry of Default Judgment (Doc. 92) is DENIED without

        prejudice.

     2. Plaintiff may renew their Motion for Court’s Entry of Default Judgment upon

        completion of discovery.
       DONE AND ORDERED in Tampa, Florida, this 14th day of December, 2018.




cc: Counsel of record




                                        2
